Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US Pat. No. 7359216) in further view of van Rumpt (US Pat. No. 5594621), hereinafter referred to as Van.
Referring to claim 1, Hall discloses a compact expansion card riser (card riser 16, fig. 1) assembly for connection of two expansion cards (cards 14, 24 or 40, fig. 1) to a horizontally oriented circuit board (horizontal circuit board of fig. 1) comprising: 
a support bracket attachable to the circuit board (support bracket, fig. 2); 
a first horizontal riser board (riser board 52, fig. 1) with an expansion card connector (board 40 connector to riser 52, fig. 1), the first horizontal riser attached to the support bracket, wherein the support bracket and the first horizontal riser board are operable to support a horizontally oriented expansion card (horizontal cards 14, 24 or 40, fig. 1); and 


Van discloses, what Hall lacks, a first horizontal riser board having an attachment portion (attachment portion  35’, fig. 3) with an expansion card connector operable to exchange data with a first horizontally oriented expansion card (first horizontally oriented expansion card 37, fig. 3) when the first expansion card is connected to the expansion card connector, the attachment portion bordering a first side of the first expansion card (side 35’, fig. 3) and an external connector portion perpendicular to the attachment portion (perpendicular to the attachment portion 34, fig. 1), the external connector portion including an external connector (connector 34, fig. 3), the external connector portion bordering a second side of the first expansion card perpendicular to the first side of the first expansion card (bordering a second side of the first expansion card perpendicular to the first side of the first expansion card 34, fig. 3).

Hall and Van are analogous art because they are from the same field of endeavor in the input and output field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hall and Van before him or her, to modify the system of Hall to include the horizontal risers of Van. 
	The suggestion/motivation for doing so would have been to improve signal routing and cooling. 


As to claim 2, Hall discloses the riser assembly of claim 1, wherein the expansion cards are PCIe cards (PCI-Express (PCI-E) standard, col. 1, line 25).  

As to claim 3, Hall discloses the riser assembly of claim 1, wherein the first horizontal riser board includes an external connector (connector 32, fig. 1) for electrical connection to the circuit board.  

As to claim 4, Hall discloses the riser assembly of claim 3, wherein the first horizontal riser board includes a connection portion mounting the expansion card connector and an external connection portion in perpendicular orientation to the connection portion (mounting unit 20, fig. 1).  

As to claim 5, Hall discloses the riser assembly of claim 4, wherein an external connector including one of a slimline connector and a power connector is mounted on an external edge of the external connection portion (Power supply chamber 108, fig. 7).  

As to claim 6, Hall discloses the riser assembly of claim 1, wherein the expansion card connectors are straddle mount connectors (connector 38, fig. 38).  

As to claim 7, Hall discloses the riser assembly of claim 1, wherein the support bracket includes a bottom flap and a top flap (flaps, fig. 2).  

As to claim 8, Hall discloses the riser assembly of claim 7, wherein the top flap is attachable to the first riser board, and wherein the bottom flap is attachable to the second riser board (risers, fig. 1).  

As to claim 9, Hall discloses the riser assembly of claim 8, wherein the bottom flap includes an aperture for mating with a pin on the circuit board, and a support bracket for attaching to a bracket on the circuit board (circuit board 10, fig. 1).  

As to claim 10, Hall discloses the riser assembly of claim 1, wherein the support bracket includes a front frame with apertures to access expansion cards connected to the riser boards (front access, fig. 3), and a rear frame with apertures to access the riser boards (rear access, fig. 3).  

As to claim 11, Hall discloses the riser assembly of claim 1, wherein the first horizontal riser board has an inner edge with the expansion card connector and an opposite outer edge having an external connector (connector 26, fig. 1). 

Claims 12 - 19 recite the corresponding limitation of claims 1 - 11. Therefore, they are rejected accordingly.

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184                                                                                                                                                                                         

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184